[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Webster Bank's, motion for summary judgment is denied. There is sufficient evidence that Webster exercised control of the property at the time of the plaintiff's injury to defeat the motion. Webster entered upon the property, through its inspectors, over twenty times after it exercised the acceleration clause of the note. It also entered the property without permission. Finally, it purchased hazard insurance upon the property. All of the foregoing are sufficient to establish that there is a genuine issue of a material fact which requires that Webster's motion for summary judgment be denied.
D. Michael Hurley Judge Trial Referee CT Page 13654